DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed May 9, 2022 has been entered. Claims 6-23 are pending in the application. Claims 6 and 15 are the independent claims and they have been amended. Claims 16-23 are new. The remaining claims were previously presented.
The applicant's Remarks, filed May 9, 2022, has been fully considered. The applicant argues on page 9 of the Remarks that the 35 U.S.C. §112(a) rejection made in the last Detailed Action, which was the Non-Final Rejection dated February 8, 2022, should be withdrawn based on amendment. The examiner agrees because the discussion the language regarding a PVM or PVM function has been removed from the independent claims. 
The applicant also argues on page 9 of the Remarks that the 35 U.S.C. §112(b) rejection made in the last Detailed Action should be withdrawn based on amendment. The examiner agrees because the image sensor takes an image, which can include more than one image as made clear in the specification and the discussion of moving images in the last Detailed Action. 
The applicant also argues on pages 9-11 of the Remarks that the 35 U.S.C. §103 rejections made in the last Detailed Action should be withdrawn based on amendment. The applicant argues on page 11 that the amendment including a discussion of the “number of times of pressing” and other similar language is not taught in the prior art. The examiner agrees. Please see the “Allowable Subject Matter” below for the reasons for this. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via email with the applicant’s representative Tomoko Rong on Thursday, May 19, 2022. 
The claims, filed May 9, 2022, have been amended as follows: 
Claim 16, line 2, between the phrases “vehicle mark and” and “multiple switches” delete the word “a”.
Claim 17, line 2, between the phrases “vehicle mark and” and “multiple switches” delete the word “a”.
Allowable Subject Matter
Claims 6-23 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 6 the all the prior art of record fails to teach or suggest, alone or in combination, all the limitations of the claim. 
Claim 6 recites:
A vehicle surrounding display apparatus applied to a vehicle comprising: 
an imaging sensor for taking an image of a surrounding of said vehicle; 
a display screen including a display screen with a predetermined size; and 
a display control unit for displaying images on said display screen, each of said images corresponding to each of a plurality of modes, wherein 
said display control unit is configured to 
set a navigation mode as a display mode from the plurality of modes; 
set a first mode as another display mode from the plurality of modes, 
generate a first bird's-eye view image based on said taken image, 
said first bird's-eye view image being an image of said vehicle and a first surrounding region of said vehicle, where a display range of the first surrounding region remains unchanged, and 
display said generated first bird's-eye view image in a first display area with a fixed size on said display screen; and 
generate a first another image different from said first bird's-eye view image based on said taken image and display said generated first another image in a second display area with another fixed size on said display screen, and 
said display control unit is further configured to 
set a second mode as another display mode from the plurality of modes, 
generate a second bird's-eye view image based on said taken image, 
said second bird's eye view image being an image of said vehicle and a second surrounding region of said vehicle wider than said first surrounding region, where the display range of the second surrounding region remains unchanged, and 
display said generated second bird's-eye view image in said first display area; 
generate a second another image different from said second bird's-eye view image based on said taken image, and 
display said generated second another image in said second display area; and 
the second surrounding region of said vehicle is a range from both lateral surfaces of the vehicle to a position separated from these lateral surfaces in the vehicle outward direction, and wherein 
while in the first mode, when a first mode switch is pressed and when the number of times of pressing is equal to a predetermined number, the first mode is switched to the navigation mode; and 
while in the second mode, when a second mode switch is pressed and when the number of times of pressing is equal to a predetermined number, the second mode is switched to the navigation mode.  

The prior art of record does not teach or suggest at least the last two bullet points. These limitations have written description in the published specification (Yorifuji et al. (US2019/0001968 A1)) paragraphs 0093-0094 and paragraphs 0111 and 0113.
Close prior art and the reasons why it is different from the present application include:
Hayakawa (US2018/0308358 A1). Hayakawa teaches in paragraph 0153 that “Marks MK serve as selection buttons.” Paragraphs 0036 and 0107 teaches a “Deadman switch” that can be pressed. Paragraph 0103 teaches that if no parking spaces are selected the system “returns” to a previous step. These teachings do not read on the present claims.
Mitsugi (JP2015076645 A). Mitsugi teaches in paragraph 0042 that “When the parking support start button 102a is pressed on the pre-start screen 100a (FIG. 3), the parking support ECU 18 displays the display screen 100 (hereinafter referred to as “stop target parking position setting screen”. Mitsugi also teaches: “parking type selection tabs 126a and 126b including automatic steering start buttons 128a and 128b, an automatic detection button 130, and a stop button 132.”  Mitsugi also teaches in paragraph 0053 that “The stop button 132 is a button for ending parking assistance.” The “stop button 132” can be seen in the bottom right corner of Fig. 4 and Fig. 6.” This stop button is probably the closest thing Mitsugi teaches to the present application’s claims. 
	Yet the present claims teaches that what the claim calls “a first mode switch” and a “second mode switch” are switches 14 and 15, respectively. The support for this is found in Figs. 4 and 11 of the drawings and paragraphs 0111 and 0113 of the published specification. These sections make clear that the first and second mode switches are separate buttons. Any argument that “a first mode switch” and “a second mode switch” are actually one and the same switch would simply be sophistry and would lack written description. They are not a switch in a first mode and the same switch in a second mode, they are two different switches. That is the only reasonable broad interpretation. Furthermore, any argument that the first and second mode switches can be on the touch screen display 63 does not have written description. As shown in the Figures and summarized in paragraphs 0039-0043 of the specification, there is a touch panel taught, yet that panel does not have switches 14 and 15 on it. Paragraphs 0068 and 0080 supports this interpretation.
	These points are important when considering whether Mitsugi teaches the present claims. Mitsugi teaches a single stop button 132 that ends parking assistance. It may be that this ending of parking assistance changes the display to navigation mode. Yet Mitsugi teaches only one button, not two buttons as in the present claims. Mitsugi also teaches the button being located on the touch display screen, while the present disclosure does not support such a teaching. Further, Mitsugi teaches that the stop button is hit once to exit, whereas the present claim teaches that the switches 14 or 15 is hit a predetermined “number of times”. This teaches a plurality of times. Indeed, paragraphs 0093-0094 and paragraphs 0111 and 0113 only support that to return to the navigation mode, the switches 14 or 15 must be hit a plurality of times.  
	A person might interpret the present claim’s statement about a “predetermined number of times of pressing” being one push of the button. Yet this interpretation is not supported by the disclosure and does not have written description. In fact, as is made clear in paragraphs 0111 and 0113, the number of times of pressing is more than one. The phrase in the claims “the number of times of pressing” means that the button is hit a “number of times”, which is greater than once. Therefore, the claim teaches that the number of times of pressing must be greater than 1. The claim does not teach, and the disclosure does not support that switch is hit: a single time or a number times. 
In summary, Mitsugi does not read on the present invention.
Hirata et al. (US2018/0354556 A1). Hirata teaches in Fig. 10 buttons on the touch display itself, not buttons separate from the touch display. 
Miyoshi et al. (US2016/0185294 A1). Miyoshi also teaches a touch panel, not separate switches. The touch panel in Miyoshi is integral to the teaching. 

Regarding claims 15 the all the prior art of record fails to teach or suggest, alone or in combination, all the limitations of the claim. 
Claim 15 recites, with the examiner’s comments in bold:
A vehicle surrounding display apparatus applied to a vehicle comprising: 
an imaging sensor for taking an image of a surrounding of said vehicle; 
a display screen including a display screen with a predetermined size; and 
a display control unit for displaying images on said display screen, each of said images corresponding to each of a plurality of modes, wherein 
said display control unit is configured to 
set a navigation mode as a display mode from the plurality of modes; 
set a first mode as another display mode from the plurality of modes, 
generate a first bird's-eye view image based on said taken image, 
said first bird's-eye view image being an image of said vehicle and a first surrounding region of said vehicle [claim 6 adds the phrase here: where a display range of the first surrounding region remains unchanged. Claim 15, with this language left in, was rejected in the Non-Final Rejection dated January 8, 2022 using Hayakawa et al. (US2018/0308358 A1)], and 
display said generated first bird's-eye view image in a first display area with a fixed size on said display screen; and -5- 117135.0280400 DC01 1233166v1PATENT U.S. Application No. 16/025,297 Attorney Docket No. 117135.0280400 
generate a first another image different from said first bird's-eye view image based on said taken image and display said generated first another image in a second display area with another fixed size on said display screen, and 
said display control unit is further configured to 
set a second mode as another display mode from the plurality of modes, 
generate a second bird's-eye view image based on said taken image, 
said second bird's eye view image being an image of said vehicle and a second surrounding region of said vehicle wider than said first surrounding region, and 
display said generated second bird's-eye view image in said first display area; 
generate a second another image different from said second bird's-eye view image based on said taken image, and 
display said generated second another image in said second display area; and 
the second surrounding region of said vehicle is a range from both lateral surfaces of the vehicle to a position separated from these lateral surfaces in the vehicle outward direction, and a part of the second display area is hidden with a masking, and wherein 
while in the first mode, when a first mode switch is pressed and when the number of times of pressing is equal to a predetermined number, the first mode is switched to the navigation mode; and 
while in the second mode, when a second mode switch is pressed and when the number of times of pressing is equal to a predetermined number, the second mode is switched to the navigation mode.  
The prior art of record does not teach or suggest at least the last two bullet points. Close prior art and the reasons why it is different from the present application can be found in the discussion of why claim 6 is allowable.
All dependent claims are allowable for at least the reasons that claims 6 and 15 are allowable. 
Note that claims 16 and 17 have written description in Fig. 5 and paragraph 0080 of the published specification (Yorifuji et al. (US2019/0001968 A1)) for the PVM display mode including “various types of switches 107 to 110, and a vehicle mark 111…displayed on the touch panel 63.” These are displayed in area R3 according to paragraph 0082. Paragraphs 0085-0088 discuss these switches. Paragraph 0089 teaches that in addition to these switches is “vehicle mark 111”. Paragraphs 100 and 0113 discuss various “display patterns,” which are within the various “display modes.” Paragraph 0108 teaches that “display patterns can be switched to one another by the driver selecting a predetermined vehicle mark (illustration omitted) on the screen.” This “vehicle mark” is a “switch” in the sense that when pressing it the display patterns are “switched”. Yet this is not a first or second mode switch. Note that the “first mode switch” and “second mode switch” in the independent claims are not touch sensitive buttons on the display screen. As seen in Figs. 1 and 4, items 14 and 15 are external to the display screen. The “multiple switches” referred to in the dependent claims are different from the first and second mode switches. 
Note that claims 18 and 19 also have written description in Fig. 5 and paragraph 0084. Claims 20-23 have written description in the published specification (Yorifuji et al. (US2019/0001968 A1)) paragraphs 0093-0094 and paragraphs 0111 and 0113.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665